Bell, J.
1. In this suit, begun in the court of ordinary and by consent appealed to the superior court, to set aside a judgment of the court of ordinary granting letters of dismission to an administratrix, upon the ground that the judgment was obtained by' fraud practiced on the ordinary, while the evidence for the plaintiff tended to establish the allegations of the petition, yet the evidence for the defendant administratrix was to the contrary and authorized the inference that all facts touching the condition of the estate were fully disclosed to the ordinary, and thus that the judgment was not induced by fraud even though it may have been erroneous and subject to correction upon a direct appeal or review.
2. The evidence being sufficient to support the verdict in favor of the defendant upon the issue of fraud, the trial court did not err in refusing the plaintiff’s motion for a new trial, based upon the general grounds only; and the verdict, therefore, can not be disturbed by this court. Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.

G. S. Glaxion, II. T. Hides, for plaintiff in error. '
W. G. Brinson, J. L. Kent, contra.